July 3, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                          JANTE LANGAN, Appellant

NO. 14-12-01134-CV                       V.

                      ERIC SCOTT LANGAN, Appellee
                     ________________________________

      This cause, an appeal from the Final Decree of Divorce, signed September
13, 2012, was heard on the transcript of the record. We have inspected the record
and find no error in the Final Decree of Divorce. We order the Final Decree of
Divorce of the court below AFFIRMED.

      We order appellant, Jante Langan, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.